DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 is objected to because “the secondary imaging area” in the second to last line should be amended to recite  “the at least one secondary imaging area.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 - 25 and 27 - 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 has been amended to recite “wherein the secondary imaging area extends laterally from the probe greater than or equal to 6mm.” 
Applicant’s specification discloses secondary imaging area 430 extending laterally from the probe body (fig. 4, [0050], as published). The specification further states that the “secondary imaging area can be greater than or equal to about 6 mm”  (fig. 4, [0050], as published).
However, the specification does not explain what is meant by stating that the  “secondary imaging area can be greater than or equal to about 6 mm.” In particular, the specification does not disclose that the “secondary imaging area extends laterally from the probe greater than or equal to 6mm.” 
Claim 17 is therefore found to introduce new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 - 25 and 27 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because it is unclear what is meant by “the secondary imaging area extends laterally from the probe greater than or equal to 6mm.” The limitation appears to be missing words that explain what distance is being referred to. Moreover, as explained in the written description rejections above, although the specification states that the “secondary imaging area can be greater than or equal to about 6 mm” (fig. 4, [0050], as published), the specification does not explain what is meant by the statement and does not disclose that the “secondary imaging area extends laterally from the probe greater than or equal to 6mm.” For the purposes of examination, any probe that can be used to image a secondary imaging area with a lateral distance of 6 mm will be interpreted as meeting the claim. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 20, 23 - 25, and  27 are rejected under 35 U.S.C. 103 as being unpatentable over Gharib et al. (US 14/063184, of record, hereinafter “Gharib”) in view of Altmann et al. (US 2011/0152684, hereinafter “Altmann”).
Regarding claim 17, Gharib shows a system for detecting nerves (“system 10 detects the existence of neural structures,” [0059]), the system comprising: 
a portable ultrasonic probe (“transducer is mounted on or within one or more of the surgical accessories 24 (such as screw test probe 30, dilating cannula 38, 40, or retraction assembly 42, shown in FIG. 1),” [0064]; ultrasound transducer 55, [0065] and fig. 20) configured to be passed percutaneously through an incision to a surgical area in a patient (“operative corridor … surgical access components 36-40 are designed to bluntly dissect the tissue between the patient's skin and the surgical target site in the patient at a surgical site,” [0059] and fig. 1), the probe having a primary imaging area and at least one secondary imaging area, the primary imaging area being focused forward and the at least one secondary imaging area extending laterally from the probe (“64-element array transducer … transducer elements 57 are arrayed in a circular pattern providing for 360 degree radial imaging of surrounding tissue… forward looking transducers may also be employed for additional imaging of tissue lying in front of the surgical instrument,” [0065] and figs. 20 - 21. Examiner maps the tissue that is imaged during the radial imaging to the recited “at least one secondary imaging area, … the at least one secondary imaging area extending laterally from the probe”; and maps the tissue lying in front of the surgical instrument to the recited “primary imaging area …, the primary imaging area being focused forward”); and
a computing station (control unit 12, fig. 1) configured to receive ultrasonic data and process the data (“signals … received and processed to form a viewable image of the tissue relative to the transducer, which is displayed on screen display 46. Nerves are distinguished from other tissue based on their shape and/or color on the image,” [0069]) to detect at least one neural structure in the surgical area. Lacking any details of the claimed ‘processing’ step, examiner interprets the processing of the data to generate the images as meeting the intended use recitation of being “to detect at least one neural structure in the surgical area.” 
Regarding the limitation reciting that “the secondary imaging area extends laterally from the probe greater than or equal to 6mm,” Gharib’s probe is at least physically capable of being used to image a secondary imaging area with a lateral distance of 6 mm, and therefore meets the claim.
	Gharib fails to show a tracking element coupled to the probe, wherein the tracking element is configured to be used to register the probe with a surgical navigation system.
	Altmann discloses fast anatomical mapping using ultrasound images. Altmann teaches a tracking element coupled to the probe (ultrasound probe including a position transducer, [0009]), wherein the tracking element is configured to be used to register the probe with a surgical navigation system (“…capturing the 2D images using an ultrasound probe including a position transducer, and registering the identified pixels includes receiving and processing signals associated with the position transducer so as to find coordinates of the probe in the 3D reference frame, and registering the identified pixels in the 3D reference frame using the coordinates,” [0009]; position transducers of other types … probes of other types … in other body organs and regions, [0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gharib to include a tracking element coupled to the probe, wherein the tracking element is configured to be used to register the probe with a surgical navigation system, as taught by Altmann, in order to accurately register the ultrasonic data acquired by the probe to a 3D reference frame, as suggested by Altmann ([0009]).
	The combined invention of Gharib and Altmann is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejection above. 

	Regarding claim 20, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Further, the computing station of Gharib is interpreted as being a computer assisted navigation environment, at least because the system is used to perform ultrasound imaging to aid in intraoperative guidance of surgical instrumentation ([0039]). 

	Regarding claim 23, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Further, the probe of the combined invention of Gharib and Altmann is at least physically capable of passed through an access port at the incision (as evidenced, for example, by [0059] and [0064] of Gharib, describing accessories 24 for percutaneous use depicted in fig. 1), and therefore meets the claim. 

	Regarding claim 24, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows that the computing station is configured to receive ultrasonic data from the probe ([0069]).

	Regarding claim 25, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	In the cited embodiment of Gharib, ultrasound transducer 55 “both transmits and receives the acoustic signals” ([0065] and fig. 20). The cited embodiment therefore fails to show a network of sensors including the probe and at least one ultrasonic sensor configured to be located externally with respect to the patient when in use, wherein the network of sensors is configured to transmit ultrasonic data to the computing station.
	However, Gharib discusses an alternative embodiment comprising a network of sensors including the probe and at least one ultrasonic sensor configured to be located externally with respect to the patient when in use, wherein the network of sensors is configured to transmit ultrasonic data to the computing station (“Various other configurations for integrating ultrasound capabilities are also possible. By way of example only, a transducer incorporated in a surgical accessory may transmit acoustic signals to a receiver positioned in the operating room (outside the patients body) and conversely, a transducer positioned in the operating room may transmit acoustic signals to a receiver incorporated into a surgical accessory,” [0065]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cited embodiment of Gharib to comprise a network of sensors including the probe and at least one ultrasonic sensor configured to be located externally with respect to the patient when in use, wherein the network of sensors is configured to transmit ultrasonic data to the computing station, as suggested by Gharib in an alternative embodiment ([0065]), in order to simplify acoustic wave transmission and reception circuitry by isolating the transmission functions to one transducer and isolating the reception functions to another transducer.

	Regarding claim 27, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows that the at least one secondary imaging area comprises a plurality of secondary imaging areas extending from a plurality of sides of the probe, as the probe provides 360 degree radial imaging of surrounding tissue ([0065] and figs. 20 - 21), which encompasses an infinite number of discrete areas at each subset of degree ranges within 360 degrees (i.e., 10 - 60 degrees, 30 - 35 degrees, etc.) extending from different sides of the probe (i.e., a ‘top’ side, ‘bottom’ side, etc.).   

Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claim 17 above, and further in view of Hafiane et al. (“Deep Learning with Spatiotemporal Consistency for Nerve Segmentation in Ultrasound Images.” arXiv:1706.05870. June 19, 2017, of record, hereinafter “Hafiane”).
	Regarding claim 18, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib fails to show that the computing station further comprises a processor including a deep learning segmentation algorithm configured to automatically identify and localize neural structures in the surgical area from the data.
	Hafiane discloses nerve segmentation in ultrasound images. Hafiane teaches a processor including a deep learning segmentation algorithm configured to automatically identify and localize neural structures in the surgical area from the data (“detect automatically region of nerve, would help practitioner to concentrate more … deep learning combined with spatiotemporal information to robustly segment the nerve region,” abstract).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib and Altmann to have the computing station further comprise a processor including a deep learning segmentation algorithm configured to automatically identify and localize neural structures in the surgical area from the data, as taught by Hafiane, in order to automate nerve detection, thereby helping a practitioner to concentrate more during a procedure, as suggested by Hafiane (abstract).

	Regarding claim 19, the combined invention of Gharib. Altmann, and Hafiane discloses the claimed invention substantially as noted above. Gharib further shows that the computing station is configured to display a visual representation of at least one detected neural structure (image, [0069] and fig. 25).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claim 17 above, and further in view of Cabrera-Munoz et al. (US 2017/0156691, of record, hereinafter “Cabrera-Munoz”).
	Regarding claim 21, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib fails to show that the probe has a focused forward range of 1 inch or less.
	Cabrera-Munoz discloses a forward-looking ultrasound array probe. Cabrera-Munoz teaches forward looking probe (title) with a focused forward range of 1 inch or less (natural focus 3.2 mm in front of the array 34, [0075]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib and Altmann to have the probe be a forward looking probe with a focused forward range of 1 inch or less, as taught by Cabrera-Munoz, in order to image tissue immediately in front of the probe, as suggested by Gharib ([0065]), and as is well understood in the art.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claim 17 above, and further in view of Krause et al. (US 2020/0146717, of record, hereinafter “Krause”).
	Regarding claim 22, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib is silent as to whether or not the probe has a diameter of 10 mm or less.
	Krause discloses probes for use in minimally invasive surgery (abstract). Krause teaches a probe that has a diameter of 10 mm or less (maximum width 21 of 6 mm, [0043] and figs. 1 - 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib and Altmann to have the probe have a diameter of 10 mm or less, as taught by Krause, in order to employ probe dimensions suitable for use in a percutaneous environment, for example, to avoid contacted or impingement of neural structures that may result in neural impairment for the patient, as discussed by Gharib ([0059]). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claim 17 above, and further in view of Chen et al. (US 2011/0098572, of record, hereinafter “Chen”).
	Regarding claim 28, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib further shows that the probe has an additional non-ultrasound sensor with a sensing range that aligns with or extends beyond the primary imaging area.
	Chen discloses ultrasound guided optical coherence tomography. Chen teaches a probe that has an additional non-ultrasound sensor (“OCT probe and an ultrasound probe combined with the OCT probe in an integral probe package,” abstract. Refer to any of figs. 1 - 12 and corresponding descriptions for details regarding structural arrangements of the combined OCT and ultrasound probe). The sensing range of the non-ultrasound sensor aligns with a primary imaging area of the ultrasound sensor, at least because the ultrasound image is used to identify an area of interest which is then imaged by the optical components of the non-ultrasound/OCT probe, and the two different images are then combined “where the combination of the two imaging modalities yields high resolution OCT and deep penetration depth ultrasound imaging” ([0040]; [0041]; [0042]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib and Altmann to have the probe have an additional non-ultrasound sensor with a sensing range that aligns the primary imaging area, as taught by Chen, in order to combine two imaging modalities to yield high resolution and deep penetration depth, as suggested by Chen.

Allowable Subject Matter
Claims 1 - 7, 9 - 12, and 14 - 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or reasonably suggest the combination of features of claim 1, particularly with respect to the limitations directed to predicting a location of at least one neural structure based on its anatomical location relative to the transverse process to which the probe is registered.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not entirely persuasive. 
Applicant argues on page 6 that support for the amendments “can be found throughout the originally-filed specification and drawings, including, for example, in paragraphs [0050], [0053], and [0057], as well as FIG. 4.”
Examiner respectfully disagrees. As explained in the written description rejections above, although the specification states that the “secondary imaging area can be greater than or equal to about 6 mm” (fig. 4, [0050], as published), the specification does not explain what is meant by the statement and does not disclose that the “secondary imaging area extends laterally from the probe greater than or equal to 6mm.” 
Applicant’s arguments, see page 6 with respect to the art rejection of claim 1 have been fully considered and are persuasive.  The art rejection of claim 1 has been withdrawn. 
Applicant argues on page 6, with respect to the art rejection of claim 17, that Gharib and Altmann are silent with regard to an extent of lateral extension for any alleged secondary imaging area.”
Notwithstanding the outstanding 112(a) and 112(b) rejections associated with the contested limitation, the dimensions of secondary imaging area are not structural components of the probe. Rather, the dimensions of secondary imaging area are dictated by the manner in which the probe is operated. Gharib’s probe is at least physically capable of being used to image a secondary imaging area with a lateral distance of 6 mm, and therefore meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793